Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on May 03, 2022 has overcome the following rejection/objections:
Applicant has amended claims 4, 10 and 16 to overcome 35 U.S.C. § 112 rejection on
these claims, therefore, the examiner withdraws the 35 U.S.C. § 112 (b) rejection on these claims.
Claims 1-3, 5-6, and 11-16 has been amended.
Claim 4 has been cancelled.
Claims 1-3, 5-16 are still pending for consideration.
Response to Arguments
Applicant’s arguments see “Remarks”, filed on March 18, 2022 have been fully considered and are persuasive. Therefore, the 35USC 102(a)(1) and 35USC 103(a) rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Iwaki (US 20180098690 A1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-11, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwaki (US 20180098690 A1) cited on IDS.
Regarding claim 1, Iwaki teaches an endoscopic image processing device (Fig. 5) comprising: a processor (Fig. 5, 300) to: cause a display (Fig. 5, 400) to display region-of- interest information (Fig. 6A, “AL1” is a region-of-interest information i.e., an alert image, see also para [0054]; “performing display control to display an alert image on the captured image in an overlaid manner based on the attention region and the motion vector, the alert image highlighting the attention region”) about a region of interest (Fig. 6A, “AA1” is a region-of-interest) included in a plurality of endoscopic images of a portion to be observed sequentially picked up by an endoscope operator and to be sequentially displayed on the display (Figs. 6A and 6B illustrate sequential endoscopic images of same region of interest “AA1” and “AA2” respectively; see also para 0087 i.e., “sequential time series images”); recognize an endoscope operator's action on the portion to be observed from at least some endoscopic images of the plurality of endoscopic images, and recognize whether or not a specific action is performed (pars. 0098-0100 i.e., whether a zooming/translational/rotational has taken place); switch between first emphasis display where the region-of-interest information is displayed at a position in the endoscopic image at a first emphasis level and second emphasis display where the region-of-interest information is displayed at a second emphasis level relatively lower than the first emphasis level according to a recognition result of the processor (figs.7A-7B, part [0095]; “a lesion detected in a past images as illustrated in FIG. 7A and around a lesion part detected in the current image as illustrated in FIG. 7B. When the motion vector is directed toward the image center, the user may be determined to have noticed the lesion and will start detailed observation. Also, in this case, the alert image displayed in the first captured image is removed in the second captured image illustrated in FIG. 7B. Also, in a state illustrated in FIG. 7B, illustrating a state corresponding to that in FIG. 3B, the alert image AL2 is hidden and thus is not overlaid on the image region R1′ corresponding to the first object region illustrated in FIG. 3B. Thus, the second image region and the second object region each have a region of 0”; see also para [0097]; “the display control section 350 may perform the display control on the alert image in the second captured image to achieve the second object region that is smaller than the first object region, when the imaging section 200 is determined to have made at least one of a translational motion and a rotational motion relative to the object, during the transition between the first captured image and the second captured image, based on the motion vector”; Note: the “alert image” appears in Fig.7A but disappears in Fig.7B based on a motion vector and a detailed observation when a lesion is noticed), and perform the first emphasis display in a case where the specific action is not recognized, and perform the second emphasis display in a case where the specific action is recognized (see preceding analysis the “Note:” section; again, the different emphasis display is “the alert image” is either being displayed as smaller or removed in a subsequent region of interest image when a lesion is noticed from a prior region of interest image as shown in figs. 4A-4B, 6A-6B, 7A-7B).
Regarding claim 2, the rejection of claim 1 is incorporated herein.
Iwaki further teaches wherein the processor is further configured to: acquire the plurality of endoscopic images (see Fig. 5, “300” is processing section acquiring a series of endoscopic images from imaging section “200”; para [0077; 0079]); detect the region of interest from the acquired endoscopic images (see para [0078; 0086]; i.e., attention region detection region “320” and attention region “AA”); and acquire the region-of-interest information about the detected region of interest (see para [0080;0086]; i.e, “alert image AL” overlaid on “detected attention region AA”).
Regarding claim 3, the rejection of claim 2 is incorporated herein.
Iwaki further teaches wherein the processor causes the display to sequentially display the plurality of acquired endoscopic images (see Figs. 6A and 6B illustrate sequential endoscopic images of same region of interest “AA1” and “AA2” respectively; see also para 0087 i.e., “sequential time series images” see also para [0134]; “a plurality of alert images may be displayed for a single attention region”).
Regarding claim 6, the rejection of claim 1 is incorporated herein.
Iwaki further teaches wherein the processor displays a figure based on the region- of-interest information (see Fig. 11A-11C e.g., “AL1” and “AL2”).
Regarding claim 7, the rejection of claim 6 is incorporated herein.
Iwaki further teaches wherein at least one of a color, a shape, or transparency of the figure at the first emphasis level is different from that at the second emphasis level (see para [0035]; FIG. 11A to FIG. 11C illustrate the shape of “AL” changing; “a method of changing a shape of the alert image based on a pan/tilt operation” see also para [0080]; “Examples of such display control include image processing such as color conversion processing, grayscale transformation processing, edge enhancement processing, scaling processing, and noise reduction processing”; Figs. 6A-6B illustrate “AL” disappearing/hidden; Fig. 1 illustrates “AL” in transparent mode).
Regarding claim 8, the rejection of claim 1 is incorporated herein.
Iwaki further teaches wherein the region-of-interest information is displayed at a position different from the endoscopic image in the first emphasis display (see Fig. 9A-9B, para [0112]; “Thus, the first captured image and the second captured image have different positions of the alert image relative to the attention region. Thus, at least a part of the image region R1′ corresponding to the first object region is not overlaid on the alert image AL2 in the second captured image as illustrated in FIG. 8D. As a result, the object difficult to observe in the first captured image can be easily observed in the second captured image. Specifically, in the examples illustrated in FIG. 8B and FIG. 8D, AL2 is not overlaid on R1′ (the second image region and the second object region each have a size=0). It is a matter of course that AL2 might be overlaid on R1′, that is, the attention region might be not be visible in the first captured image and in the second captured image, depending on a relationship among P0, DRA, and DR1”).).
Regarding claim 9, the rejection of claim 1 is incorporated herein.
Iwaki further teaches wherein the region-of-interest information is displayed at a position in the endoscopic image in the second emphasis display (see Fig. 9B, para [0013]; “a display control process that displays an alert image on the captured image in an overlaid manner based on the attention region and the motion vector, the alert image highlighting the attention region”).
Regarding claim 10, the rejection of claim 1 is incorporated herein.
Iwaki further teaches wherein the region-of-interest information is displayed at a position different from the endoscopic image in the second emphasis display (see Fig. 11, para [0016]; “wherein the processor implements the display control process that performs display control on the alert image in the second captured image to achieve the second object region that is smaller than the first object region”).
Regarding claim 11, the rejection of claim 1 is incorporated herein.
Iwaki teaches further comprising: an emphasis method storage section that stores an emphasis method for the region-of-interest information, wherein the processor displays the region-of-interest information by the emphasis method stored in the emphasis method storage section (see para [0080]; “The attention region detection section 320 detects an attention region in the captured image. The image storage section 330 stores (records) the captured image. The motion vector estimation section 340 estimates a motion vector based on the captured image at a processing target timing and a captured image obtained in the past ((in a narrow sense, obtained at a previous timing) and stored in the image storage section 330. The display control section 350 performs the display control on the alert image based on a result of detecting the attention region and the estimated motion vector. The display control section 350 may perform display control other than that for the alert image”),
Regarding claim 14, the rejection of claim 1 is incorporated herein.
Iwaki further teaches an endoscope system comprising: a display; an endoscope that is to be inserted into an object to be examined; a camera that sequentially picks up a plurality of endoscopic images of a portion to be observed included in the object to be examined; and the endoscopic image processing device (see para [0040-0043]; “there is provided an endoscope comprising: a processor comprising hardware,  the processor being configured to implement: an image acquisition process that acquires a captured image, the captured image being an image of an object obtained by an imaging section”).
Regarding claim 15, the scope of claim 15 is fully encompassed by the scope of claim 1, the rejection analysis of claim 1 is equally applicable here.
Regarding claim 16, the scope of claim 16 is fully encompassed by the scope of claim 1, the rejection analysis of claim 1 is equally applicable here. see also para [0104]; “The processor may be a central processing unit (CPU), for example. Note that the processor is not limited to a CPU. Various other processors such as a graphics processing unit (GPU) or a digital signal processor (DSP) may also be used. The processor may be a hardware circuit that includes an application-specific integrated circuit (ASIC). The memory stores a computer-readable instruction” of Iwaki).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki as applied in claims above in view of Watanabe et al. (US 20180310809 A1).
Regarding claim 5, the rejection of claim 1 is incorporated herein. Iwaki in the combination does not teach as further claimed, but 
Watanabe et al. teach wherein the specific action is at least one action of a use of a treatment tool, washing, enlargement observation, or pigment observation (see para [0064]; “Returning to FIG. 2, the distal end surface of the distal end portion 6a is provided with a distant end opening portion 37 which is communicated with a treatment instrument channel, not shown and disposed in a position adjacent to the cylindrical portion 12, and enables protrusion of a distal end portion of a treatment instrument inserted in the treatment instrument channel” see also para [0112]; “the operator may wish to perform treatment on the lesion. In that case, the operator changes the observation scene to an observation scene of “treatment”, namely, a treatment scene, and the observation scene thus becomes the treatment scene”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Watanabe et al. in order to make an amount of enhancement on the front image relatively larger than an amount of enhancement on the side image (see para [0064]).
Regarding claim 12, the rejection of claim 1 is incorporated herein.  Watanabe et al. in the combination further teaches wherein the emphasis method storage section stores the emphasis method for each action recognized by the processor (see para [0097-0098]; “enhancement processing in accordance with a specific observation scene will be described. FIG. 7 is a diagram showing changes in set values of image enhancement processing parameters in accordance with observation scenes. A horizontal axis indicates the lapse of time. The parameter for the enhancement level of the image enhancement processing in each scene according to each of the front visual field image FV and the side visual field image SV shown in FIG. 7 is previously stored into each of the front visual field image enhancement processing section 52 and the side visual field image enhancement processing section 53”).
Regarding claim 13, the rejection of claim 1 is incorporated herein.  Iwaki in the combination further teach further comprising: an input unit that sets the emphasis method (see para [0082]; “The external I/F section 500 is an interface that allows the user to perform an input operation on the endoscope apparatus, for example. The external I/F section 500 includes a setting button for setting the position and the size of the AF region, an adjustment button for adjusting the image processing parameters, and the like”) and stores the emphasis method in the emphasis method storage section (see para [0088]; “the endoscope apparatus includes the storage section (image storage section 330) that stores captured images, and the motion vector estimation section 340 may detect at least one corresponding pixel (matching point) based on the process of comparing the captured image at the processing timing and a captured image captured before the processing timing and stored in the storage section”).  Additionally, Watanabe et al. in the combination further teach wherein the input unit comprises a keyboard (see para [0076]; “The setting input section 25 is an input apparatus including various operation equipment such as a keyboard, a button, a mouse, and a touch pad, and used by the user to input a setting, an operation instruction, and the like related to each of various functions of the endoscope system 1 into the processor 3”). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668      

/VU LE/Supervisory Patent Examiner, Art Unit 2668